SECURITIES PURCHASE AGREEMENT
 
This Securities Purchase Agreement dated as of December 9, 2010 (this
“Agreement”) is made by and between Genmed Holding Corp., a Nevada corporation,
with principal executive offices located at Rontgenlaan 27, 2719 DX, Zoetermeer,
The Netherlands (the “Company”), and Admefo Investments AG, with principal
executive offices located at Oberneuhistrasse 6 6340, Baar, Switzerland
(“Holder”).
 
WHEREAS, Holder desires to purchase from the Company, and the Company desires to
issue and sell to Holder, upon the terms and subject to the conditions of this
Agreement, a Secured Convertible Debenture of the Company in the aggregate
principal amount of $875,224.72 (the “Debenture”); and
 
WHEREAS, Holder is the owner of two notes payable by the Company. One is between
the Company and Total Look BV, dated August 25, 2010 and has a current
outstanding balance of $603,364.71 (the “Total Look Note”), the other is between
the Company and E.R. Bouwens Beheermaatschappij BV, dated August 25, 2010 and
has a current outstanding balance of  $252,595.06 (the “ERB Note” and together
with the Total Look Note, the “Notes”); and
 
WHEREAS, upon the terms and subject to the conditions set forth in the Debenture
the Debenture is convertible into Common Shares of the Company (the “Shares”).
 
NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained herein, the parties hereto, intending to be legally bound, hereby
agree as follows:
 
1.           PURCHASE AND SALE OF DEBENTURE; ADVANCES
 
1.1           Transaction.  Holder hereby agrees to purchase from the Company,
and the Company has offered and hereby agrees to issue and sell to Holder in a
transaction exempt from the registration and prospectus delivery requirements of
the Securities Act of 1933, as amended (the “Securities Act”), the Debenture.
 
1.2           Advances.  The Debenture shall evidence the obligations of the
Company to Holder to repay advances made by Holder to the Company (each an
“Advance” and collectively, “Advances”) as provided herein.  On or before the
third business day prior to the Closing Date (as defined in Article VII), the
Company and Holder shall attempt to agree on the amount of the initial Advance
(the “Initial Advance”) based upon a budget proposed by the Company and agreed
to by Holder.  Thereafter, if the Company elects to request additional Advances,
it may make such request upon at least five-business days written notice to
Holder.  Any such request shall set forth the proposed use of proceeds.  The
Company shall be entitled to make only one request per month and the amount so
requested shall not exceed $50,000 unless approved in advance by Holder.  Holder
shall have the right, in its sole and absolute discretion, to accept the
request, deny the request or advance a smaller amount.  The Company shall not
have a right to request an Advance after December 8, 2013.  The aggregate amount
of all Advances shall not exceed $875,224.72.  The amount of each Advance shall
be added to the principal amount of the Debenture.
 
1.3           Form of Debenture.  The Debenture shall (a) be in the form of
Exhibit A attached hereto, (b) be in the principal amount of $875,224.72, (c)
bear interest based on the outstanding principal amount outstanding from time to
time at the rate of 10% per annum, payable monthly in cash, (d) be secured by a
first priority security interest in the assets of the Company pursuant to a
security agreement (“Security Agreement”) in the form of Exhibit B attached
hereto, (e) be subordinated to the current Bond holders of the Company, (f) be
convertible into the Shares of the Company at a variable conversion rate, and
(g) be due on December 8, 2013 (the “Maturity Date”).
 
 
 

--------------------------------------------------------------------------------

 
2.           HOLDER’S REPRESENTATIONS AND WARRANTIES
 
Holder represents and warrants to and covenants and agrees with the Company as
follows:
 
2.1           Holder is purchasing the Debenture and additional Shares issuable
upon conversion of the Debenture (the “Debenture Shares”) for its own account,
for investment purposes only and not with a view towards or in connection with
the public sale or distribution thereof in violation of the Securities Act.
 
2.2           Holder is (i) an “accredited investor” within the meaning of Rule
501 of Regulation D under the Securities Act of 1933, as Amended (the
“Securities Act”), (ii) experienced in making investments of the kind
contemplated by this Agreement, (iii) capable, by reason of its business and
financial experience, of evaluating the relative merits and risks of an
investment in the Securities, and (iv) able to afford the loss of its investment
in the Securities.
 
2.3           Holder understands that the Securities are being offered and sold
by the Company in reliance on an exemption from the registration requirements of
the Securities Act and equivalent state securities and “blue sky” laws, and that
the Company is relying upon the accuracy of, and Holder’s compliance with,
Holder’s representations, warranties and covenants set forth in this Agreement
to determine the availability of such exemption and the eligibility of Holder to
purchase the Securities;
 
2.4           Holder understands that the Securities have not been approved or
disapproved by the Securities and Exchange Commission (the “Commission”) or any
state securities commission.
 
2.5           This Agreement has been duly and validly authorized, executed and
delivered by Holder and is a valid and binding agreement of Holder enforceable
against it in accordance with its terms, subject to applicable bankruptcy,
insolvency, fraudulent conveyance, reorganization, moratorium and similar laws
affecting creditors’ rights and remedies generally and except as rights to
indemnity and contribution may be limited by federal or state securities laws or
the public policy underlying such laws.
 
3.           THE COMPANY’S REPRESENTATIONS
 
The Company represents and warrants as of the date hereof to the Holder that,
except as set forth on Schedule 3 attached hereto, the statements contained in
this Section 3 are complete and accurate as of the date of this Agreement.  As
used in this Section 3, the term “Knowledge” shall mean the knowledge of the
managers of the Company and/or the officers or employees of the Company after
reasonable investigation.
 
 
 

--------------------------------------------------------------------------------

 
3.1           Capitalization.
 
a.           The Debenture Shares have been duly and validly authorized and
reserved for issuance by the Company, and, when issued by the Company upon
conversion of the Debenture, will be duly and validly issued, fully paid and
nonassessable and will not subject the holder thereof to personal liability by
reason of being such holder.
 
3.2           Organization; Reporting Company Status.
 
(a)           The Company is a corporation duly organized, validly existing and
in good standing under the laws of Nevada and is duly qualified as a foreign
company in all jurisdictions in which the failure so to qualify would reasonably
be expected to have a material adverse effect on the business, properties,
prospects, condition (financial or otherwise) or results of operations of the
Company or on the consummation of any of the transactions contemplated by this
Agreement (a “Material Adverse Effect”).
 
3.3           Authorization.  The Company (i) has duly and validly authorized
and reserved for issuance additional shares of common stock, which is a number
sufficient for the issuance of the conversion of the Debenture in full and (ii)
at all times from and after the date hereof shall have a sufficient number of
shares of common stock duly and validly authorized and reserved for issuance to
satisfy the conversion of the Debenture in full.  The Company understands and
acknowledges the potentially dilutive effect of the issuance of the Debenture
Shares.  The Company further acknowledges that its obligation to issue the
Debenture Shares upon conversion of the Debenture in accordance with this
Agreement is absolute and unconditional regardless of the dilutive effect that
such issuance may have on the ownership interests of other members of the
Company and notwithstanding the commencement of any case under 11 U.S.C. § 101
et seq. (the “Bankruptcy Code”).  In the event the Company is a debtor under the
Bankruptcy Code, the Company hereby waives to the fullest extent permitted any
rights to relief it may have under 11 U.S.C. § 362 in respect of the conversion
of the Debenture.  The Company agrees, without cost or expense to Holder, to
take or consent to any and all action necessary to effectuate relief under
11 U.S.C. § 362.
 
3.4           Authority; Validity and Enforceability.  The Company has the
requisite power and authority to enter into the Documents (as such term is
hereinafter defined) and to perform all of its obligations hereunder and
thereunder (including the issuance, sale and delivery to Holder of the
Securities).  The execution, delivery and performance by the Company of the
Documents and the consummation by the Company of the transactions contemplated
hereby and thereby (including, without limitation, the issuance of the Debenture
and the issuance and reservation for issuance of the Debenture Shares) have been
duly and validly authorized by all necessary action on the part of the Company
and no further filing, consent, or authorization is required by the Company, its
officers, or its Board of Director.  Each of the Documents has been duly and
validly executed and delivered by the Company and each Document constitutes a
valid and binding obligation of the Company enforceable against it in accordance
with its terms, subject to applicable bankruptcy, insolvency, fraudulent
conveyance, reorganization, moratorium and similar laws affecting creditors’
rights and remedies generally and except as rights to indemnity and contribution
may be limited by federal or state securities laws or the public policy
underlying such laws.  The Securities have been duly and validly authorized for
issuance by the Company and, when executed and delivered by the Company, will be
valid and binding obligations of the Company enforceable against it in
accordance with their respective terms, subject to applicable bankruptcy,
insolvency, fraudulent conveyance, reorganization, moratorium and similar laws
affecting creditors’ rights and remedies generally.  For purposes of this
Agreement, the term “Documents” means (i) this Agreement; (ii) the Debenture;
and (iii) the Security Agreement (as hereinafter defined).
 
3.5           Validity of Issuance of the Securities.  The Debenture and the
Debenture Shares upon their issuance will be validly issued and outstanding,
fully paid and nonassessable, and not subject to any preemptive rights, rights
of first refusal, tag-along rights, drag-along rights or other similar rights.
 
3.6           Non-contravention.  The execution and delivery by the Company of
the Documents, the issuance of the Securities, and the consummation by the
Company of the other transactions contemplated hereby and thereby do not, and
compliance with the provisions of this Agreement and other Documents will not,
conflict with, or result in any violation of, or default (with or without notice
or lapse of time, or both) under, or give rise to a right of termination,
cancellation or acceleration of any obligation or loss of a material benefit
under, or result in the creation of any Lien (as such term is hereinafter
defined) upon any of the properties or assets of the Company under, or result in
the termination of, or require that any consent be obtained or any notice be
given with respect to (i) the charter or organizational documents of the
Company, in each case as amended to the date of this Agreement, (ii) any loan or
credit agreement, debenture, bond, mortgage, indenture, lease, contract or other
agreement, instrument or permit applicable to the Company, including, or (iii)
any statute, law, rule or regulation applicable to, or any judgment, decree or
order of any court or government body having jurisdiction over, the Company or
any of its properties or assets.  A “Lien” means any assignment, transfer,
pledge, mortgage, security interest or other encumbrance of any nature, or an
agreement to do so, or the ownership or acquisition or agreement to acquire any
asset or property of any character subject to any of the foregoing encumbrances
(including any conditional sale contract or other title retention agreement).
 
 
 

--------------------------------------------------------------------------------

 
3.7           Approvals.  No authorization, approval or consent of any court or
public or governmental authority or any other person is required to be obtained
by the Company for the issuance and sale of the Securities to Holder as
contemplated by this Agreement, except such authorizations, approvals and
consents as have been obtained by the Company prior to the date hereof.
 
3.8           Absence of Events of Default.  No “Event of Default” (as defined
in any agreement or instrument to which the Company is a party) and no event
which, with notice, lapse of time or both, would constitute an Event of Default
(as so defined), has occurred and is continuing.
 
3.9           Securities Law Matters.  Assuming the accuracy of the
representations and warranties of Holder set forth in Article 2, the offer and
sale by the Company of the Securities is exempt from (i) the registration and
prospectus delivery requirements of the Securities Act and the rules and
regulations of the Commission thereunder and (ii) the registration and/or
qualification provisions of all applicable state and provincial securities and
“blue sky” laws.  The Company shall not directly or indirectly take, and shall
not permit any of its directors, officers or Affiliates directly or indirectly
to take, any action (including, without limitation, any offering or sale to any
person or entity of any security similar to the Debenture) which will make
unavailable the exemption from Securities Act registration being relied upon by
the Company for the offer and sale to Holder of the Securities, as contemplated
by this Agreement.  No form of general solicitation or advertising has been used
or authorized by the Company or any of its officers, directors or Affiliates in
connection with the offer or sale of the Securities, as contemplated by this
Agreement or any other agreement to which the Company is a party.  As used in
the Documents, “Affiliate” has the meaning ascribed to such term in Rule 12b-2
under the Securities Exchange Act of 1934, as amended (the “Exchange Act”).
 
3.10           Registration Rights.  No Person has, and as of the Closing (as
such term is hereinafter defined), no Person shall have, any demand,
“piggy-back” or other rights to cause the Company to file any registration
statement under the Securities Act relating to any of its securities or to
participate in any such registration statement.
 
3.11           Interest.  The timely payment of interest on the Debenture is not
prohibited by the charter documents of the Company, in each case as amended to
the date of this Agreement, or any agreement, contract, document or other
undertaking to which the Company is a party.
 
3.12           No Misrepresentation.  No representation or warranty of the
Company contained in this Agreement or any of the other Documents, any schedule,
annex or exhibit hereto or thereto or any agreement, instrument or certificate
furnished by the Company to Holder pursuant to this Agreement contains any
untrue statement of a material fact or omits to state a material fact required
to be stated therein or necessary to make the statements therein not misleading.
 
3.13           Finder’s Fee.  There is no finder’s fee, brokerage commission or
like payment in connection with the transactions contemplated by this Agreement
for which Holder is liable or responsible.
 
3.14           Litigation.  There is no action, suit, proceeding or
investigation pending or, to the Company’s knowledge, currently threatened
against the Company that questions the validity of this Agreement, the
Documents, or the right of the Company to enter into such agreements, or to
consummate the transactions contemplated hereby or thereby, or that might
result, either individually or in the aggregate, in any material adverse changes
in the business, assets or condition of the Company, taken as a whole,
financially or otherwise, or any change in the current equity ownership of the
Company.  The Company is not a party or subject to the provisions of any order,
writ, injunction, judgment or decree of any court or government agency or
instrumentality.  There is no action, suit, proceeding or investigation by the
Company currently pending or that the Company intends to initiate.
 
 
 

--------------------------------------------------------------------------------

 
3.15           Agreements.
 
(a)          There are no agreements, understandings or proposed transactions
between the Company and any of its officers, managers, directors, or any
affiliate thereof.
 
(b)          Schedule 3.15 lists all agreements, whether written or oral, to
which the Company is a party.  All such agreements are in full force and effect
and no party thereto is in default of such party’s obligations thereunder.
 
3.16           Tax Returns.  The Company has made and filed all federal and
state income and all other tax returns, reports and declarations required by any
jurisdiction to which it is subject and (unless and only to the extent that the
Company has set aside on its books provisions reasonably adequate for the
payment of all unpaid and unreported taxes) has paid all taxes and other
governmental assessments and charges that are material in amount, shown or
determined to be due on such returns, reports and declarations, except those
being contested in good faith and has set aside on its books provision
reasonably adequate for the payment of all taxes for periods subsequent to the
periods to which such returns, reports or declarations apply. There are no
unpaid taxes in any material amount claimed to be due by the taxing authority of
any jurisdiction, and the officers of the Company know of no basis for any such
claim.
 
3.17           Acknowledgment Regarding Holder’s Purchase of Securities.  The
Company acknowledges and agrees that the Holder is acting solely in the capacity
of an arm's length purchaser with respect to this Agreement and the transactions
contemplated hereby.  The Company further acknowledges that Holder is not acting
as a financial advisor or fiduciary of the Company (or in any similar capacity)
with respect to this Agreement and the transactions contemplated hereby and any
statement made by Holder or any of its representatives or agents in connection
with this Agreement and the transactions contemplated hereby is not advice or a
recommendation and is merely incidental to the Holder’s purchase of the
Securities.  The Company further represents to Holder that the Company's
decision to enter into this Agreement has been based solely on the independent
evaluation of the Company and its representatives.
 
3.18           No Integrated Offering.  Neither the Company, nor any of its
affiliates, nor any person acting on its or their behalf, has directly or
indirectly made any offers or sales in any security or solicited any offers to
buy any security under circumstances that would require registration under the
Securities Act of the issuance of the Securities to the Holder.  The issuance of
the Securities to the Holder will not be integrated with any other issuance of
the Company's securities (past, current or future) for purposes of any
shareholder approval provisions applicable to the Company or its securities.
 
3.19           Patents and Trademarks.  The Company has, or has rights to use,
all patents, patent applications, trademarks, trademark applications, service
marks, trade names, copyrights, licenses and other similar rights necessary or
material for use in connection with their respective businesses and which the
failure to so have could have a Material Adverse Effect (collectively, the
“Intellectual Property Rights”).  The Company has not received any written
notice that the Intellectual Property Rights used by the Company violates or
infringes upon the rights of any Person. To the knowledge of the Company, all
such Intellectual Property Rights are enforceable and there is no existing
infringement by another Person of any of the Intellectual Property Rights of
others.
 
3.20           Foreign Corrupt Practices.  The Company, nor any manager,
officer, agent, director, employee or other person acting on behalf of the
Company has, in the course of his actions for, or on behalf of, the Company,
used any corporate funds for any unlawful contribution, gift, entertainment or
other unlawful expenses relating to political activity; made any direct or
indirect unlawful payment to any foreign or domestic government official or
employee from corporate funds; violated or is in violation of any provision of
the U.S. Foreign Corrupt Practices Act of 1977, as amended; or made any bribe,
rebate, payoff, influence payment, kickback or other unlawful payment to any
foreign or domestic government official or employee.
 
3.21           Solvency.  The Company (after giving effect to the transactions
contemplated by this Agreement) is solvent (i.e., its assets have a fair market
value in excess of the amount required to pay its probable liabilities on its
existing debts as they become absolute and matured) and currently the Company
has no information that would lead it to reasonably conclude that the Company
would not, after giving effect to the transaction contemplated by this
Agreement, have the ability to, nor does it intend to take any action that would
impair its ability to, pay its debts from time to time incurred in connection
therewith as such debts mature.
 
 
 

--------------------------------------------------------------------------------

 
3.22           Compliance.  The Company (i) is not in default under or in
violation of (and no event has occurred that has not been waived that, with
notice or lapse of time or both, would result in a default by the Company
under), nor has the Company received notice of a claim that it is in default
under or that it is in violation of, any indenture, loan or credit agreement or
any other agreement or instrument to which it is a party or by which it or any
of its properties is bound (whether or not such default or violation has been
waived), (ii) is not in violation of any order of any court, arbitrator or
governmental body, or (iii) is not or has been in violation of any statute, rule
or regulation of any governmental authority, including without limitation all
foreign, federal, state and local laws applicable to its business except in each
case as could not have a Material Adverse Effect.
 
3.23           Regulatory Permits.  The Company possesses all certificates,
authorizations and permits issued by the appropriate federal, state, local or
foreign regulatory authorities necessary to conduct their respective businesses,
except where the failure to possess such permits could not have or reasonably be
expected to result in a Material Adverse Effect (“Material Permits”), and the
Company has not received any notice of proceedings relating to the revocation or
modification of any Material Permit.
 
3.24           Seniority.  As of the Closing Date, no indebtedness or other
equity of the Company, other than those certain interest bearing Bonds is senior
to, or pari passu with, the Debenture in right of payment, whether with respect
to interest or upon liquidation or dissolution, or otherwise.
 
4.           CERTAIN COVENANTS AND ACKNOWLEDGMENTS
 
4.1           Outstanding Notes. The Company hereby acknowledges the current
outstanding balance of the Total Look Note is $603,364.71, inclusive of interest
as of the date of this Agreement, and the current outstanding balance of the ERB
Note is $252,595.06, inclusive of interest as of the date of this Agreement, for
an aggregate outstanding balance of $855,959.77. As an inducement to enter into
this Agreement, the Company hereby agrees and acknowledges the conversion
feature outlined in Section 1c. of the Notes is changed from $0.04 per share to
the lesser of (i) $0.02 per share (the “Fixed Conversion Price”), or (ii) if the
shares are quoted, listed or admitted to trading on the OTCBB, any national
securities exchange or quotation system, 50% of the lowest “Bid” price on the
date of conversion. Additionally, as to the ERB Note, the Company hereby agrees
and acknowledges that the conversion limitation as outlined in Section 1c(ii).
of the documentation evidencing the obligation is hereby deemed null and void so
that the note may be converted in its entirety and without limitation.
 
4.2           Filings.  The Company shall take all actions and make all
necessary “blue sky” filings required to be made by the Company in connection
with the sale of the Securities to Holder as required by all applicable laws,
including without limitation such action as the Company shall reasonably
determine is necessary to qualify the Securities, or obtain an exemption for the
Securities for sale to the Holder at the Closing pursuant to this Agreement
under all applicable laws, and shall provide a copy thereof to Holder promptly
after such filing.
 
4.3           Reserved Shares.  The Company at all times from and after the date
hereof shall have such amount of Shares duly and validly authorized and reserved
for issuance as shall be sufficient for the conversion in full of the
Debenture.  The Company shall take all action reasonably necessary to at all
times have authorized, and reserved for the purpose of issuance, such amount of
Shares as shall be necessary to effect the full conversion of the Debenture.  If
at any time the number of authorized amount of Shares of the Company is
insufficient to effect the full conversion of the Debenture amount of Common
Shares, the Company shall call and hold a special meeting of the members of the
Company as soon as practicable, for the sole purpose of so increasing the number
of Shares.  Management shall also vote all of its Shares in favor of increasing
the number of authorized Shares.
 
 
 

--------------------------------------------------------------------------------

 
4.4           Accounting and Reserves.  The Company shall maintain a standard
and uniform system of accounting and shall keep proper books and records and
accounts in which full, true, and correct entries shall be made of its
transactions, all in accordance with GAAP applied on consistent basis through
all periods, and shall set aside on such books for each fiscal year all such
reserves for depreciation, obsolescence, amortization, bad debts and other
purposes in connection with its operations as are required by such principles so
applied.
 
4.5           Transactions with Affiliates.  So long as the Debenture is
outstanding, the Company shall, directly or indirectly, enter into any material
transaction or agreement with any member, officer, director or Affiliate of the
Company or family member of any manager, officer, director or Affiliate of the
Company, unless the transaction or agreement is (i) reviewed and approved by a
majority of the Disinterested Managers (as such term is hereinafter defined) and
(ii) on terms no less favorable to the Company than those obtainable from a
nonaffiliated person.  A “Disinterested Manager” shall mean a manager of the
Company who does not have an interest in such transaction or agreement.
 
4.6           Certain Restrictions.  So long as the Debenture is outstanding, no
distributions shall be declared or paid or set apart for payment nor shall any
other distribution be declared or made upon any Shares, nor shall any Shares be
redeemed, purchased or otherwise acquired for any consideration by the Company,
directly or indirectly, nor shall any moneys be paid to or made available for a
sinking fund for the redemption of any equity interest.  So long as the
Debenture remains outstanding, the Company shall not, without the prior written
consent of the Holder, (i) issue or sell any Shares or other equity in the
Company, (ii) issue any preferred stock, warrant, option, right, contract, call,
or other security or instrument granting the holder thereof the right to acquire
any equity interest, (iii) incur any secured debt other than the Bonds currently
being offered by the Company, (iv) effect a split or subdivision of any equity
interest, or (v) increase the compensation to any officer by more than 5% for
any annual period.
 
4.7           Use of Proceeds.  The Company shall use the proceeds from any
Advance solely to fund working capital in accordance with a budget to be agreed
upon from time to time.  Without limiting the generality of the foregoing, no
Advances shall be used directly or indirectly to repay any indebtedness of the
Company.
 
4.8           Most Favored Nation Provision.  Any time the Company effects a
subsequent financing, Holder may elect, in its sole discretion, to exchange all
or some of the Debenture then held by it for the securities issued in a
subsequent financing based on the then outstanding principal amount of the
Debenture plus any other fees then owed by the Company to Holder, at the
effective price at which such securities are sold in such subsequent financing.
 
5.           ISSUANCE OF SHARES
 
Holder shall have the right to convert the Debenture by telecopying an executed
and completed Conversion Notice (as such term is defined in the Debenture) to
the Company.  Each date on which a Conversion Notice is telecopied to and
received by the Company in accordance with the provisions hereof shall be deemed
a Conversion Date (as such term is defined in the Debenture).  The Company shall
transmit, or if applicable, cause its transfer agent to transmit the
certificates evidencing the Debenture Shares issuable upon conversion of the
Debenture (together with a new debenture, if any, representing the principal
amount of the Debenture not being so converted) to Holder via express courier,
within two (2) business days after receipt by the Company of the Conversion
Notice, as applicable (the “Delivery Date”).
 
6.           CLOSING DATE
 
 
The “Closing” shall occur by the delivery: (i) to the Holder of the documents
evidencing the Debenture and all other Documents, and (ii) to the Company of the
Initial Advance.  The date on which the Closing occurs shall be referred to
herein as the “Closing Date”.
 
 
 

--------------------------------------------------------------------------------

 
7.           CONDITIONS TO THE COMPANY’S OBLIGATIONS
 
Holder understands that the Company’s obligation to sell the Debenture on the
Closing Date to Holder pursuant to this Agreement is conditioned upon:
 
7.1           Delivery by Holder to the Company of the Initial Advance;
 
7.2           The accuracy on the Closing Date of the representations and
warranties of Holder contained in this Agreement as if made on the Closing Date
(except for representations and warranties which, by their express terms, speak
as of and relate to a specified date, in which case such accuracy shall be
measured as of such specified date) and the performance by Holder in all
material respects on or before the Closing Date of all covenants and agreements
of Holder required to be performed by it pursuant to this Agreement on or before
the Closing Date; and
 
7.3           There shall not be in effect any law or order, ruling, judgment or
writ of any court or public or governmental authority restraining, enjoining or
otherwise prohibiting any of the transactions contemplated by this Agreement.
 
8.           CONDITIONS TO HOLDER’S OBLIGATIONS
 
The Company understands that Holder’s obligation to purchase the Securities on
the Closing Date pursuant to this Agreement is conditioned upon:
 
8.1           Delivery by the Company of the Debenture, (I/N/O Holder or I/N/O
Holder’s designee), together with the other Documents to Holder;
 
8.2           The accuracy on the Closing Date of the representations and
warranties of the Company contained in this Agreement as if made on the Closing
Date (except for representations and warranties which, by their express terms,
speak as of and relate to a specified date, in which case such accuracy shall be
measured as of such specified date) and the performance by the Company in all
respects on or before the Closing Date of all covenants and agreements of the
Company required to be performed by it pursuant to this Agreement on or before
the Closing Date, all of which shall be confirmed to Holder by delivery of the
certificate of the chief executive officer of the Company to that effect;
 
8.3           The Company shall have delivered to the Holder a certificate of
the Company executed by an officer of the Company, dated as of the Closing,
certifying the resolutions adopted by the Company’s members authorizing the
execution of the Documents, the issuance of the Securities, and the transactions
contemplated hereby, and copies of any required third party consents, approvals
and filings required in connection with the consummation of the transactions
contemplated by this Agreement;
 
8.4           There not having occurred (i) the declaration of a banking
moratorium or any suspension of payments in respect of banks in the United
States, (ii) the commencement of a war, armed hostilities or other international
or national calamity directly or indirectly involving the United States or any
of its territories, protectorates or possessions or (iii) in the case of the
foregoing existing at the date of this Agreement, a material acceleration or
worsening thereof;
 
 
 

--------------------------------------------------------------------------------

 
8.5           There not having occurred any event or development, and there
being in existence no condition, having or which reasonably and foreseeably
could have a Material Adverse Effect;
 
8.6           There shall not be in effect any law, order, ruling, judgment or
writ of any court or public or governmental authority restraining, enjoining or
otherwise prohibiting any of the transactions contemplated by this Agreement;
 
8.7           The Company shall have obtained all consents, approvals or waivers
from governmental authorities and third persons necessary for the execution,
delivery and performance of the Documents and the transactions contemplated
thereby;
 
8.8           Holder shall have received such additional documents,
certificates, payment, assignments, transfers and other deliveries as it or its
legal counsel may reasonably request and as are customary to effect a closing of
the matters herein contemplated; and
 
9.           SURVIVAL; INDEMNIFICATION
 
9.1           The representations, warranties and covenants made by each of the
Company and Holder in this Agreement, the annexes, schedules and exhibits hereto
and in each instrument, agreement and certificate entered into and delivered by
them pursuant to this Agreement shall survive the Closing and the consummation
of the transactions contemplated hereby.  In the event of a breach or violation
of any of such representations, warranties or covenants, the party to whom such
representations, warranties or covenants have been made shall have all rights
and remedies for such breach or violation available to it under the provisions
of this Agreement or otherwise, whether at law or in equity, irrespective of any
investigation made by or on behalf of such party on or prior to the Closing
Date.
 
9.2           The Company hereby agrees to indemnify and hold harmless Holder,
its affiliates and their respective officers, directors, employees, consultants,
partners, members and attorneys (collectively, the “Holder Indemnitees”) from
and against any and all losses, claims, damages, judgments, penalties,
liabilities and deficiencies (collectively, “Losses”) and agrees to reimburse
Holder Indemnitees for all reasonable out-of-pocket expenses (including the
reasonable fees and expenses of legal counsel), in each case promptly as
incurred by Holder Indemnitees and to the extent arising out of or in connection
with:
 
a.           any misrepresentation, omission of fact or breach of any of the
Company’s representations or warranties contained in this Agreement or the other
Documents, or the annexes, schedules or exhibits hereto or thereto or any
instrument, agreement or certificate entered into or delivered by the Company
pursuant to this Agreement or the other Documents;
 
b.           any failure by the Company to perform any of its covenants,
agreements, undertakings or obligations set forth in this Agreement or the other
Documents or any instrument, certificate or agreement entered into or delivered
by the Company pursuant to this Agreement or the other Documents;
 
c.           the purchase of the Debenture, the conversion of the Debenture, the
payment of interest on the Debenture, the consummation of the transactions
contemplated by this Agreement and the other Documents, the use of any of the
proceeds of the Advance by the Company, the purchase or ownership of any or all
of the Securities, the performance by the parties hereto of their respective
obligations hereunder and under the Documents or any claim, litigation,
investigation, proceedings or governmental action relating to any of the
foregoing, whether or not Holder is a party thereto; and/or
 
 
 

--------------------------------------------------------------------------------

 
d.           resales of the Securities by Holder in the manner and as
contemplated by this Agreement and the Documents.
 
9.3           Promptly after receipt by a party seeking indemnification pursuant
to this Article IX (an “Indemnified Party”) of written notice of any
investigation, claim, proceeding or other action in respect of which
indemnification is being sought (each, a “Claim”), the Indemnified Party
promptly shall notify the Company against whom indemnification pursuant to this
Article IX is being sought (the “Indemnifying Party”) of the commencement
thereof, but the omission so to notify the Indemnifying Party shall not relieve
it from any liability that it otherwise may have to the Indemnified Party except
to the extent that the Indemnifying Party is materially prejudiced and forfeits
substantive rights or defenses by reason of such failure.  In connection with
any Claim as to which both the Indemnifying Party and the Indemnified Party are
parties, the Indemnifying Party shall be entitled to assume the defense
thereof.  Notwithstanding the assumption of the defense of any Claim by the
Indemnifying Party, the Indemnified Party shall have the right to employ
separate legal counsel and to participate in the defense of such Claim, and the
Indemnifying Party shall bear the reasonable fees, out-of-pocket costs and
expenses of such separate legal counsel to the Indemnified Party if (and only
if): (x) the Indemnifying Party shall have agreed to pay such fees,
out-of-pocket costs and expenses, (y) the Indemnified Party and the Indemnifying
Party reasonably shall have concluded that representation of the Indemnified
Party and the Indemnifying Party by the same legal counsel would not be
appropriate due to actual or, as reasonably determined by legal counsel to the
Indemnified Party, potentially differing interests between such parties in the
conduct of the defense of such Claim, or if there may be legal defenses
available to the Indemnified Party that are in addition to or disparate from
those available to the Indemnifying Party or (z) the Indemnifying Party shall
have failed to employ legal counsel reasonably satisfactory to the Indemnified
Party within a reasonable period of time after notice of the commencement of
such Claim.  If the Indemnified Party employs separate legal counsel in
circumstances other than as described in clauses (x), (y) or (z) above, the
fees, costs and expenses of such legal counsel shall be borne exclusively by the
Indemnified Party.  Except as provided above, the Indemnifying Party shall not,
in connection with any Claim in the same jurisdiction, be liable for the fees
and expenses of more than one firm of legal counsel for the Indemnified Party
(together with appropriate local counsel).  The Indemnifying Party shall not,
without the prior written consent of the Indemnified Party (which consent shall
not unreasonably be withheld), settle or compromise any Claim or consent to the
entry of any judgment that does not include an unconditional release of the
Indemnified Party from all liabilities with respect to such Claim or judgment.
 
9.4           In the event one party hereunder should have a claim for
indemnification that does not involve a claim or demand being asserted by a
third party, the Indemnified Party promptly shall deliver notice of such claim
to the Indemnifying Party.  If the Indemnifying Party disputes the claim, such
dispute shall be resolved by mutual agreement of the Indemnified Party and the
Indemnifying Party or by binding arbitration conducted in accordance with the
procedures and rules of the American Arbitration Association.  Judgment upon any
award rendered by any arbitrators may be entered in any court having competent
jurisdiction thereof.
 
10.           GOVERNING LAW
 
This Agreement shall be governed by and interpreted in accordance with the laws
of the State of Nevada, without regard to the conflicts of law principles of
such state.
 
11.           WAIVER OF JURY TRIAL
 
TO THE FULLEST EXTENT PERMITTED BY LAW, EACH OF THE PARTIES HERETO HEREBY
KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVES ITS RESPECTIVE RIGHTS TO A JURY
TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING OUT OF THIS
AGREEMENT OR ANY OTHER DOCUMENT OR ANY DEALINGS BETWEEN THEM RELATING TO THE
SUBJECT MATTER OF THIS AGREEMENT AND OTHER DOCUMENTS.  EACH PARTY HERETO (i)
CERTIFIES THAT NEITHER OF THEIR RESPECTIVE REPRESENTATIVES, AGENTS OR ATTORNEYS
HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH PARTY WOULD NOT, IN THE EVENT
OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVERS AND (ii) ACKNOWLEDGES THAT
IT HAS BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE
MUTUAL WAIVERS AND CERTIFICATIONS HEREIN.
 
 
 

--------------------------------------------------------------------------------

 
12.           COUNTERPARTS; EXECUTION
 
This Agreement may be executed in counterparts, each of which when so executed
and delivered shall be an original, but both of which counterparts shall
together constitute one and the same instrument.  A facsimile transmission of
this signed Agreement shall be legal and binding on both parties hereto.
 
13.           HEADINGS
 
The headings of this Agreement are for convenience of reference and shall not
form part of, or affect the interpretation of, this Agreement.
 
14.           SEVERABILITY
 
In the event any one or more of the provisions contained in this Agreement or in
the other Documents should be held invalid, illegal or unenforceable in any
respect, the validity, legality and enforceability of the remaining provisions
contained herein or therein shall not in any way be affected or impaired
thereby.  The parties shall endeavor in good-faith negotiations to replace the
invalid, illegal or unenforceable provisions with valid provisions, the economic
effect of which comes as close as possible to that of the invalid, illegal or
unenforceable provisions.
 
15.           ENTIRE AGREEMENT; REMEDIES, AMENDMENTS AND WAIVERS
 
This Agreement and the Documents constitute the entire agreement between the
parties hereto pertaining to the subject matter hereof and supersede all prior
agreements, understandings, negotiations and discussions, whether oral or
written, of such parties.  No supplement, modification or waiver of this
Agreement shall be binding unless executed in writing by both parties.  No
waiver of any of the provisions of this Agreement shall be deemed or shall
constitute a waiver of any other provision hereof (whether or not similar), nor
shall such waiver constitute a continuing waiver unless otherwise expressly
provided.
 
 
 

--------------------------------------------------------------------------------

 
16.           NOTICES
 
Any notices, consents, waivers, or other communications required or permitted to
be given under the terms of this Agreement must be in writing and will be deemed
to have been delivered (i) upon receipt, when delivered personally; (ii) upon
confirmation of receipt, when sent by facsimile; (iii) three (3) days after
being sent by U.S. certified mail, return receipt requested, or (iv) one (1) day
after deposit with a nationally recognized overnight delivery service, in each
case properly addressed to the party to receive the same. The addresses and
facsimile numbers for such communications shall be:
 
A. If to the Company, to:
 
 
Rontgenlaan 27, 2719 DX
Zoetermeer, The Netherlands
Attn:  Erwin Bouwens
 
 
B. If to Holder, to:
 
 
Admefo Investments AG
Oberneuhistrasse 6 6340
Baar, Switzerland
Attn:  E.B.H.G. Meijers
 
 

The Company or Holder may change the foregoing address by notice given pursuant
to this Article XVI.
 
17.           CONFIDENTIALITY
 
Each of the Company and Holder agrees to keep confidential and not to disclose
to or use for the benefit of any third party the terms of this Agreement or any
other information which at any time is communicated by the other party as being
confidential without the prior written approval of the other party; provided,
however, that this provision shall not apply to information which, at the time
of disclosure, is already part of the public domain (except by breach of this
Agreement) and information which is required to be disclosed by law.
 
 
 

--------------------------------------------------------------------------------

 
18.           MAXIMUM INTEREST RATE
 
Notwithstanding anything herein to the contrary, if at any time the applicable
interest rate as provided for herein shall exceed the maximum lawful rate which
may be contracted for, charged, taken or received by the Holder in accordance
with any applicable law (the “Maximum Rate”), the rate of interest applicable to
this Agreement shall be limited to the Maximum Rate.  To the greatest extent
permitted under applicable law, the Company hereby waives and agrees not to
allege or claim that any provisions of this Agreement could give rise to or
result in any actual or potential violation of any applicable usury laws.
 
19.           ASSIGNMENT
 
This Agreement shall not be assignable by the Company without the prior written
consent of the Holder.  The Holder may assign this Agreement upon three days
prior written notice to the Company.
 
20.           PAYMENT OF COSTS
 
All costs and expenses of Holder in connection with this Agreement and the other
Documents and the transactions contemplated herein shall be paid by the Company
promptly upon receipt by the Company of the invoice(s) therefor.
 
IN WITNESS WHEREOF, the parties hereto have duly caused this Agreement to be
executed and delivered on the date first above written.
 


Genmed Holding Corp.
 
 
By:                                                      
Name:  Erwin R. Bouwens
Title:  President
Admefo Investments AG
 
 
By:                                                    
Name:  E.B.H.G. Meijers
Title:  President

 



______________
Initials
 
____________
Initials



 
 

--------------------------------------------------------------------------------

 
